Citation Nr: 1106314	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-15 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania

THE ISSUE

Entitlement to an increased rating in excess of 30 percent for 
service-connected non-union fracture of the right distal fibula 
with arthritis (right ankle disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from July 
1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.


FINDING OF FACT

For the entire increased rating period, the Veteran's right ankle 
disability did not manifest in nonunion of the tibia and fibula 
with loose motion, requiring the use of a brace.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for 
right ankle disability have not been met for any period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010). 

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the increased rating issue decided 
herein.  The RO sent the Veteran letters in August 2005 and May 
2008 that informed him of the requirements needed to establish 
entitlement to an increased evaluation for right ankle 
disability.  The notice letters advised the Veteran that VA used 
a published schedule for rating disabilities that determined the 
rating assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  In 
accordance with the requirements of VCAA, the VA letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  The May 2008 letter also notified the 
Veteran that an effective date would be assigned if the claim 
were granted.

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and 
other records identified by the Veteran.  Additionally, in 
response to a request from the RO to obtain the Veteran's Social 
Security Administration (SSA) records, the SSA responded in 
February 2008 that the Veteran's folder in the Federal Records 
Center has been destroyed.  VA's duty to assist includes 
obtaining medical documentation from SSA, pursuant to 38 C.F.R. § 
3.159(c)(2), has therefore been met.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

The Veteran has been afforded adequate examinations on the issue 
decided herein.  VA provided the Veteran with examinations in 
September 2005 and October 2007.  The claims file and treatment 
records were reviewed, the Veteran's history was taken, and 
complete examinations with clinical measures were conducted, to 
include obtaining x-rays.  Conclusions reached and diagnoses 
given were consistent with the examination report, including 
notation of whether there were additional losses of ranges of 
motion due to factors such painful motion, weakness, impaired 
endurance, incoordination, or instability.  Therefore, the 
Veteran has been afforded adequate examinations on the issue 
decided herein.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  The 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes (DCs).  38 
C.F.R. 
§ 4.27 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  It is the defined and consistently applied policy of VA 
to administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule is to 
recognize painful motion with joint or particular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that 
arthritis be rated under DC 5003 (degenerative arthritis), which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 
5010.  In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under DC 
5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Rating Right Ankle Disability

The Veteran is in receipt of a 30 percent rating for service-
connected right ankle disability for the entire increased rating 
period under the provisions of 38 C.F.R. 
§ 4.71a, DC 5262 (impairment of the tibia and fibula).  DC 5262 
provides for a 30 percent rating where there is malunion of the 
tibia and fibula with marked knee or ankle disability.  A 40 
percent rating is warranted where nonunion of the tibia and 
fibula is productive of loose motion requiring a knee brace.  38 
C.F.R. § 4.71a, DC 5262.

After a review of all the evidence in this Veteran's case, lay 
and medical, the Board finds that a preponderance of the evidence 
is against the Veteran's claim for a rating in excess of 30 
percent, for the entire increased rating period.  The Board finds 
that, for the entire increased rating period, the Veteran's right 
ankle disability did not manifest in nonunion of the tibia and 
fibula with loose motion, requiring the use of a brace, as 
required for a higher disability rating of 40 percent under DC 
5262.  

The evidence shows that, in August 2005, on VA examination, the 
Veteran reported not using any assistive devices, such as a 
brace.  In October 2007, on VA examination, the Veteran reported 
wearing an ankle brace for support.  The VA examiner reported no 
malunion, no nonunion, no false joint, and no loose motion.  

Based upon these findings, the current evaluative framework of 
the assignment of a 30 percent rating for malunion of the tibia 
and fibula with marked ankle disability should remain in effect, 
as the evidence does not show that the service-connected right 
ankle disability has met or more nearly approximated nonunion of 
the tibia and fibula with loose motion, requiring a brace.  38 
C.F.R. § 4.71a, DC 5262.  

Other diagnostic codes pertaining to the ankle have been 
considered.  See Schafrath, 1 Vet. App. at 595.  The Board finds 
that DC 5270 (ankylosis of the ankle), is not applicable as there 
was no evidence of ankylosis for any period.  Since the Veteran 
is already being compensated under DC 5262 for impairment of the 
right leg due to his service-connected right ankle disability, 
the Board may not grant a separate rating under DC 5271 for 
limitation of motion, since doing so would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Other diagnostic codes 
pertaining to the ankle have been considered.  See Schafrath, 1 
Vet. App. at 595.  However, DCs 5272, 5273, and 5274 do not 
provide for an evaluation greater than 30 percent.  38 C.F.R. § 
4.71a, DCs 5271, 5272, 5273, 5274 (2010).

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1) (2010), which 
provides procedures for referral or assignment of an 
extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve 
an extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  If the evidence raises the question of entitlement 
to an extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria 
contemplates the Veteran's service-connected right ankle 
disability.  The service-connected right ankle rating criteria 
specifically provide for ratings based on the presence of 
arthritis, and limitation of motion of the ankle, including due 
to pain and other orthopedic factors.  Because the schedular 
rating criteria is adequate to rate the Veteran's service-
connected right ankle disability, there is no exceptional or 
unusual disability picture to render impractical the application 
of the regular schedular standards.  For these reasons, the Board 
finds that the criteria for referral for extraschedular rating 
have not been met.  38 C.F.R. § 3.321(b)(1). 

The Board acknowledges the Veteran's assertion that he 
experiences impairment as a result of his right ankle disability.  
Specifically, the Veteran has reported pain, tenderness, 
swelling, instability and weakness in his right ankle.  He 
reports that he is unable to perform certain activities or walk 
or stand for prolonged periods.  The Veteran, as a lay person, is 
competent to provide such evidence of how his right ankle 
disability affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994) (finding lay testimony competent when it 
concerns features or symptoms of injury or illness).  While the 
Board finds the Veteran credible, VA must consider only the 
rating criteria and other applicable regulations to rate a 
disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

For these reasons, the Board finds that the weight of the 
evidence is against an increased rating in excess of 30 percent 
for right ankle disability.  To the extent any higher level of 
compensation is sought, the preponderance of the evidence is 
against this claim, and hence the benefit- of-the-doubt doctrine 
does not apply.   
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An increased rating in excess of 30 percent for right ankle 
disability is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


